ACCEPTED
                                                                              14-14-00947CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        3/24/2015 1:31:22 PM
                                                                         CHRISTOPHER PRINE
                                                                                      CLERK

 
 
 
                                                              FILED IN
                                                       14th COURT OF APPEALS
                            14-14-00947-CV                HOUSTON, TEXAS
                                                       3/24/2015 1:31:22 PM
                                                       CHRISTOPHER A. PRINE
                                                                Clerk
             IN THE FOURTEENTH COURT OF APPEALS,

                       HARRIS COUNTY TEXAS




                  MARIANN BACHARACH, Appellant

                                  V.

                         JOHN DOE, Appellee

    Appeal from County Court at Law Number Two, Harris County, Texas


          APPELLEE'S RESPONSE TO APPELLANT'S LETTER
                     DATED MARCH 18, 2015


                               Eric Dick

                        Texas Bar No. 24064316

                              4325 Tulsa

                         Houston, Texas 77092

                           Tel. (832)207-2007

                           Fax (713)893-6931



                                                                          1 
 
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      COMES NOW, Appellee, John Doe, and states the following to the Court, it

should be fairly obvious that Appellant, Mariann Bacharach, continues to proceed

as a “Professional Litigant” any and all information that she has included in such

letter should not be considered. All of this information is not relevant or material

and she has attempted to circumvent the lower Trial Court jurisdiction by

attempting to include allegations, rumors, and innuendos that she has not put forth

in the underlying cause of action. Appellant, Mariann Bacharach, has a “hate site”

called Thug Law specifically dedicated to libel, slander and defame Appellee, his

representatives, and the Courts. Appellant, Mariann Bacharach, has attempted to

sabotage and circumvent the justice system by filing frivolous letters and

allegations in order to continue this frivolous appeal. She has filed this appeal in

order to prevent Appellee and his representatives from deposing her and having all

of her fabrications exposed. Appellee requests that this Court deny any further

requests for extensions and allow Appellee the right to issue discovery and depose

Appellant, Mariann Bacharach. Appellee requests that Appellant, Mariann

Bacharach’s, letter be disregarded and that her extensions be denied and ultimately

her appeal dismissed if she does not comply with the Courts ORDERS.




                                                                                       2 
 
                                   Respectfully submitted,
                                   By: /s/Eric Dick
                                   Eric Dick
                                   Texas Bar No. 24064316
                                   4325 Tulsa
                                   Houston, Texas 77092
                                   Tel. (832)207-2007
                                   Fax (713)893-6931
                                   eric@dicklawfirm.com




                         CERTIFICATE OF SERVICE

      I certify that on March 24, 2015, a true and correct copy of Appellee’s
Response to Appellant, Mariann Bacharach’s, Letter Dated March 18, 2015, was
served to each person listed below by the method indicated.

                                   /s/Eric Dick
                                   Eric Dick




Mariann Bacharach
PO Box 8217
Houston, TX 77288

CMR No.: 7012 3460 0002 6429 2602




                                                                            3